Fourth Court of Appeals
                                San Antonio, Texas
                                    December 29, 2016

                                   No. 04-16-00186-CV

  COTTER & SONS, INC.; James F. Cotter; Alamo Towers-Cotter, LLC; Cotter 11211 Katy
 Freeway Building, LP; Cotter 7447 Harwin Building, LP; Cotter Equities LLC; Cotter Harwin
     Equities LLC; Cotter Katy Equities LLC; Cotter Katy Freeway Building, LP; Et al.,
                                        Appellants

                                            v.

                   BJ CORPORATION d/b/a National Building Service,
                                  Appellee

                From the 438th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-CI-09427
                        Honorable Gloria Saldana, Judge Presiding


                                      ORDER
       Appellants’ motion for extension of time to file their reply brief is GRANTED.
Appellants’ reply brief is due January 26, 2017. No further extensions will be granted.




                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court